          Case 1:20-cv-01040-TJK-RMM Document 1 Filed 04/21/20 Page 1 of 5



                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA
__________________________________________
MARGDA PIERRE-NOEL                              )
Parent and Next Friend of K.N.,                 )
And                                             )
K.N., individually,                             )
4473 B Street SE 101                            )
Washington, D.C. 20019                          )
                                                )
                                                )            Civ No.:
                       Plaintiffs,              )
               v.                               )
                                                )
District of Columbia                            )
A Municipal Corporation                         )
One Judiciary Square                            )
441 4th Street, NW                              )
Washington, D.C. 20001                          )
                                                )
To serve:                                       )
                                                )
MURIEL BOWSER, Mayor                            )
District of Columbia                            )
441 4th Street, N. W., 6th Fl                   )
Washington, D.C. 20004                          )
                                                )
KARL A. RACINE                                  )
Attorney General                                )
441 4th Street, N. W., 6th Fl                   )
Washington, D.C. 20004                          )
                                                )
                  Defendant.              _____ )




                                          COMPLAINT
       COMES NOW, the Plaintiffs, Margda Pierre-Noel and her minor child K.N., by and through

their counsel and the law firm of James E. Brown & Associates, P.L.L.C. respectfully unto this

Honorable Court state as follows:




                                                   1
           Case 1:20-cv-01040-TJK-RMM Document 1 Filed 04/21/20 Page 2 of 5



                                    PRELIMINARY STATEMENT

1. This is an action for reimbursement of attorneys’ fees and costs incurred by the plaintiffs in their

   claims against the defendant pursuant to the Individuals with Disabilities Education Improvement

   Act, 20 U.S.C. §§ 1400 et seq. (“IDEIA”).

2. The Plaintiffs, the prevailing parties in the underlying administrative action, brought under IDEIA

   on their behalf, reside in the District of Columbia, and seek an order from the Court compensating

   them for reasonable attorneys’ fees incurred in that action.

                                     JURISDICTION AND VENUE

3. This court has jurisdiction pursuant to:

       a. The Individuals with Disabilities Educational Improvement Act, 20 U.S.C. § § 1400-1461

           (“IDEIA”).

       b. Declaratory Relief is authorized by 28 U.S.C. § § 2201 and 2202.

4. Venue is proper in this Court pursuant to 28 U.S.C. § 1391.



                                                PARTIES

5. Plaintiff Margda Pierre-Noel is the parent of a minor student who has been deemed eligible to

   receive special education and related services from Defendant District of Columbia.

6. Plaintiff K.N. is a minor student who has been deemed eligible to receive special education and

   related services from Defendant District of Columbia.

7. The Plaintiffs, at all times relevant to this action, have been residents of the District of Columbia,

   and were the prevailing parties in an administrative hearing held pursuant to IDEA.




                                                     2
           Case 1:20-cv-01040-TJK-RMM Document 1 Filed 04/21/20 Page 3 of 5



8. At all times pertinent to the proceedings discussed in this Complaint, the Plaintiffs were represented

   by the lawyers with the law firm of James E. Brown & Associates, PLLC (“Brown & Associates”), a

   firm incorporated in the District, which specializes in special education law.

9. Plaintiffs have each consented to participate in, and advocate for, the reimbursement of their

   attorneys, for the full reasonable amount of fees that should have been paid to them for the work

   done on the underlying administrative cases.

10. That Defendant is a municipal corporation that receives federal funds pursuant to the IDEA, see 20

   U.S.C. § 1411, in exchange for providing a free and appropriate public education (“FAPE”), and is

   obliged to comply with the applicable federal regulations and statutes, including but not limited, to

   IDEIA. See also § 1412(a)(1)(A).

                                       FACTUAL ALLEGATIONS

11. On July 31, 2019, Margda Pierre-Noel and K.N. brought an administrative action alleging, inter alia,

   that the Defendant denied M.M. FAPE when it failed to implement K.N.’s IEP, failed to provide

   appropriate transportation services on his IEP, and failed to provide an IEP which adequately

   prepared for periods when K.N. was too fragile to attend school. See Exhibit 1.

12. On November 13, 2019, following four days of hearing, an HOD was issued in this case that found

   that Ms. Pierre-Noel met her burden on the above described issues and which ordered the Defendant

   to amend K.N.’s IEP to provide a streamlined process for a quick turnaround decision on K.N.’s

   qualification for HHIP and which provided appropriate services to meet his needs. Further, as

   compensatory education the hearing officer ordered the Defendant to fund forty (40) hours of

   specialized instruction, ten hours of physical therapy, eight hours of occupational therapy, eight

   hours of speech-language pathology, and eight hours of vision therapy. See Exhibit 2.




                                                    3
           Case 1:20-cv-01040-TJK-RMM Document 1 Filed 04/21/20 Page 4 of 5



13. Plaintiffs prevailed as that term is defined in law, and Plaintiffs incurred reasonable attorneys’ fees

   and costs in the amount $225,026.48. See Exhibit 3.


                                             COUNT I
                           (Claim for Reasonable Attorneys’ Fees and Costs)

14. Plaintiffs reincorporate paragraphs 1-13.

15. The Plaintiffs are prevailing parties in an impartial due process hearing against the Defendant under

   the IDEA.

16. As prevailing parties, the Plaintiffs are eligible to be awarded reasonable attorneys’ fees by the Court

   under 20 U.S.C. §1415 (i)(3)(B)(i)(I).

17. The amount of attorneys’ fees awarded “shall be based on rates prevailing in the community in

   which the action arose for the kind and quality of services furnished.” 20 U.S.C. § 1415(i)(3)(C).

18. The current billing rates for the attorneys in this case, as evidenced by the invoices attached to this

   complaint, are reasonable and consistent with prevailing market rates in the District of Columbia.

19. The IDEIA and this Court allow for the recovery of reasonable costs associated with claims brought

   by prevailing parties such as the Plaintiffs herein.



                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully requests that this Court:

20. Declare that they are prevailing parties under the IDEA and are therefore entitled to recover

   reasonable attorneys’ fees and costs;

21. Order the Defendant to pay Plaintiffs the sum of $225,026.48, reasonable attorneys’ fees and costs

   for work on behalf of Ms. Pierre-Noel and K.N.




                                                      4
           Case 1:20-cv-01040-TJK-RMM Document 1 Filed 04/21/20 Page 5 of 5



22. Award Plaintiff reasonable attorneys’ fees and cost for litigation this Complaint, to be determined

   upon the timely submission of a fee petition to this Court, and

23. Award Plaintiff any other relief that this Court deems just and proper.

                                                     Respectfully submitted,



                                                     __________/s/_Robert Jones______________
                                                     ROBERT W. JONES, Bar No. DC997776
                                                     Associate Attorney
                                                     James E. Brown & Associates, PLLC
                                                     1220 L Street, 7th Floor
                                                     Washington, D.C. 20005
                                                     (202) 742-2000 (voice)
                                                     (202) 742-2098 (fax)
                                                     Attorneys for Plaintiffs




                                                    5
